Case 3:19-cv-00721-DPJ-FKB Document 22 Filed 01/24/20 Pagescitttaenstcror messin

 

 

 

 

 

 

 

 

FILED
| Last Updated: February 2016
Form | (ND/SD Miss. DEc. 2015) JAN 2 4 2020
UNITED STATES DISTRICT COURT 7 ARTHUR JOHNSTON
SOUTHERN DISTRICT OF MISSISSIPPI oe DEPUTY
NORTHERN DIVISION
CARLTON SANDERS, ET AL. PLAINTIFFS
Vv. CIVIL ACTION
NO. 3:19-ey-721-DPJ-FKB
KOCH FOODS, INC., ET AL. DEFENDANTS

CASE MANAGEMENT ORDER

This Order, including all deadlines, has been established with the participation of all parties and can be
modified only by order of the Court on a showing of good cause supported with affidavits, other evidentiary

materials, or reference to portions of the record.

It IS HEREBY ORDERED:

1. ESTIMATED DAYS OF TRIAL: 5
ESTIMATED TOTAL NUMBER OF WITNESSES: 12-15
EXPERT TESTIMONY EXPECTED: Yes NO. OF EXPERTS: 2-4

2. ALTERNATIVE DISPUTE RESOLUTION [ADR].

Alternative dispute resolution techniques appear helpful and will be used in this civil action as follows:

Private mediation or a settlement conference with the Court is required in this matter. The parties
are to schedule and complete same by the discovery deadline.

3. CONSENT TO TRIAL BY UNITED STATES MAGISTRATE JUDGE.

The parties do not consent to trial by a United States Magistrate Judge.

 
Case 3:19-cv-00721-DPJ-FKB Document 22 Filed 01/24/20 Page 2 of 5

Form | (ND/SD iss. DEc. 2015)

4. DISCLOSURE.

The following additional disclosure is needed and is hereby ordered:

The parties shall fully comply with the pre-discovery disclosure requirements of Fed.R.Civ.P.26
(a)(1) and L.U.Civ.R. 16(d) and 26(a) by January 24, 2020.

5. MOTIONS; ISSUE BIFURCATION.

Staged resolution, or bifurcation of the issues for trial in accordance with FED. R. CIV. P. 42
(b) will not assist in the prompt resolution of this action.

Statement Not Applicable.

6. DISCOVERY PROVISIONS AND LIMITATIONS.

A. Interrogatories are limited to _30 succinct questions.

B. Requests for Production are limited to___39 _ succinct questions.
C. Requests for Admissions are limited to__ 39 _ succinct questions.
D. Depositions are limited to the parties, experts, and no more than

8 __ fact witness depositions per party without additional approval of the Court.
Case 3:19-cv-00721-DPJ-FKB Document 22 Filed 01/24/20 Page 3 of 5

Form | (ND/SD Miss. bEc. 2015)

E.

F.

The parties have complied with the requirements of Local Rule 26(e)(2)(B) regarding discovery
of electronically stored information and have concluded as follows [The parties MUST state
whether or not there is ESI and, if so, how they propose to address it]:

The parties are ordered to retain any relevant ESI.

The parties agree to the production of discoverable emails, accounts payable reports (i.¢., flock
payment date), MTech Systems data (i.e. calculation of payments), and production/service
reports by pdf format via electronic means, such as email, Dropbox or ShareFile. Unless
otherwise agreed, all other ESI produced in this matter will be in pdf format or printed and
produced in paper format.

The court imposes the following further discovery provisions or limitations:

1. The parties have agreed that defendant may obtain a Fed. R. Civ. P. 35 (L.U.Civ.R. 35) medical examination of the
plaintiff (within subpoena range of the court) by a physician who has not examined the plaintiff, and that defendant may
arrange the examination without further order of the court.

2. Pursuant to Rule 502(d) of the Federal Rules of Evidence, the attorney-client privilege and the work-product
protections are not waived by any disclosure connected within this litigation pending before this Court. Further, the
disclosures are not waived in any other federal or state proceeding.

3. Plaintiff must execute an appropriate, HIPAA-compliant medical authorization.

4. The court desires to avoid the necessity of filing written discovery motions where court participation in an informal
discussion of the issue might resolve it, even after the parties have been unsuccessful in a good faith attempt to do so.
Consequently, before a party may serve any discovery motion, counsel must first confer in good faith as required by
F.R.Civ.P. 37(a)(1). If the attorney conference does not resolve the dispute, counsel must contact the chambers of the
magistrate judge to request a telephonic conference to discuss the issue as contemplated by F.R.Civ.P. 16(b)(3)(v). Only
if the telephonic conference with the judge is unsuccessful in resolving the issue may a party file a discovery motion.

§. Other:

Plaintiffs will execute authorizations for the release of banking, financial and/or tax records.
Defendants do not object and the parties agree to non-party document subpoenas being issued to
banking and financial institutions of Plaintiff Carlton Sanders and Cory Sanders.
Case 3:19-cv-00721-DPJ-FKB Document 22 Filed 01/24/20 Page 4 of 5

For | (ND/SD Miss. DEc. 2015)

Additional Provisions:

7. SCHEDULING DEADLINES

 

A. Trial. This action is set for JURY TRIAL during a_two-week___ term of court
beginning on: March 1, 2021 , at 9:00 , am. — ,in Jackson ,
Mississippi, before United States District Judge Daniel P. Jordan III

 

ANY CONFLICTS WITH THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO
THE TRIAL JUDGE IMMEDIATELY UPON RECEIPT OF THIS CASE MANAGEMENT

 

ORDER.
B. Pretrial. The pretrial conference is set on: February 12, 2021 ,at 9:00 ,__ a.m.
in Jackson , Mississippi, before United States _ District

Judge_Daniel P. Jordan, III

C. Discovery. All discovery must be completed by: September 17, 2020 .

D. Amendments. Motions for joinder of parties or amendments to the pleadings must be
filed by; February 18, 2020 .

E. Experts. The parties’ experts must be designated by the following dates:
1. Plaintiff(s): June 17, 2020

2. Defendant(s): July 17, 2020
Case 3:19-cv-00721-DPJ-FKB Document 22 Filed 01/24/20 Page 5 of 5

Form | (ND/SD miss. DEC. 2015)

8. MOTIONS. All dispositive motions and Daubert-type motions challenging another party's expert
must be filed by:_October 1, 2020 .The deadline for motions in limine is fourteen days

before the pretrial conference; the deadline for responses is seven days before the pretrial

conference.

9, SETTLEMENT CONFERENCE,

 

A SETTLEMENT CONFERENCE is set on: October 14, 2020 , at 9:00 , am. in
Jackson , Mississippi, before United States Magistrate Judge
F. Keith Ball .

Seven (7) days before the settlement conference, the parties must submit via e-mail to the magistrate
judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
required to be present at the conference unless excused by the Court. If a party believes the scheduled
settlement conference would not be productive and should be cancelled, the party is directed to inform

the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.

10. REPORT REGARDING ADR. On or before (7 days before FPTC) February 5, 2021 , the parties

 

must report to the undersigned all ADR efforts they have undertaken to comply with the Local Rules or

provide sufficient facts to support a finding of just cause for failure to comply. See L.U.Civ.R.83.7()(3).

So ORDERED:

January 24, 2020 /s/ F. Keith Ball
DATE UNITED STATES MAGISTRATE JUDGE

 

 
